       Case 4:18-cv-00219-CKJ Document 55 Filed 07/01/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Marvin Arido Sorro,                                 No. CV-18-00219-TUC-CKJ
10                  Petitioner,                          ORDER
11   v.
12   State of Arizona, et al.,
13                  Respondents.
14
15
16          Pending before the Court is Petitioner’s Request for Permission to Appeal
17   (Doc. 54). For the reasons that follow, Petitioner’s Request is DENIED, and his case
18   remains CLOSED.
19                                       Procedural History
20          On November 14, 2018, Petitioner, Marvin Arido Sorro, filed an amended petition
21   for writ of habeas corpus under 28 U.S.C. § 2254 (Doc. 10). On October 31, 2019,
22   Magistrate Judge Jacqueline Rateau issued a Report and Recommendation (R&R)
23   determining two of Petitioner’s claims were procedurally barred (Doc. 46 at 6-20) and
24   recommending that the remaining claims should be denied on their merits, id. at 21-27. On
25   January 8, 2020, the Court adopted the R&R of Magistrate Judge Rateau and declined to
26   issue a certificate of appealability (“COA”). (Doc. 49) In so doing, the Court found that
27   “jurists of reason would not find it debatable whether the [Amended] Petition stated a valid
28   claim of the denial of a constitutional right[,]” or “whether the district court was correct in
       Case 4:18-cv-00219-CKJ Document 55 Filed 07/01/20 Page 2 of 2



 1   its procedural ruling.” Id. at 7. On January 21, 2020, Petitioner filed his notice of appeal
 2   with the Ninth Circuit Court of Appeals. (Doc. 51) On June 11, 2020, the Ninth Circuit
 3   issued its order denying Petitioner’s request for a COA, ruling Petitioner had failed to make
 4   a “substantial showing of the denial of a constitutional right.” (Doc. 53 at 1) On
 5   June 26, 2020, Petitioner filed the motion at hand requesting permission from this Court to
 6   appeal its January 8, 2020 decision. (Doc. 54)
 7                                            Analysis
 8          The Court declined to issue Petitioner a COA, and Petitioner appealed the Court’s
 9   decision on January 21, 2020. On June 11, 2020, the Ninth Circuit also declined to issue
10   a COA. As such, the Ninth Circuit lacks jurisdiction to rule on the merits of an appeal
11   from the Court’s June 8, 2020 Order. 28 U.S.C. § 2253(c) allows for the issuance of a
12   COA when the petitioner demonstrates that reasonable jurists could agree that his petition
13   could have been resolved in a different manner. Miller-El v. Cockrell, 537 U.S. 322, 327
14   (2003). Petitioner has, once again, failed to make that showing. Accordingly, his Motion
15   for Leave to Appeal the Court’s Order is DENIED. This case shall remain CLOSED.
16
17          IT IS ORDERED:
18          1. Petitioner’s [54] Request for Permission to Appeal (Doc. 54) is DENIED.
19          2. This case remains CLOSED.
20
21          Dated this 30th day of June, 2020.
22
23
24
25
26
27
28


                                                 -2-
